Citation Nr: 1737766	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with anxiety disorder, rated as 50 percent disabling prior to September 10, 2014, and 70 percent disabling thereafter. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel







INTRODUCTION

The Veteran had active duty in the United States Navy from April 1985 to December 1989, and December 1989 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2009 rating decision, the RO increased the disability evaluation for PTSD with anxiety disorder to 50 percent disabling effective December 9, 2004.  Thereafter, in a September 2015 rating decision, the RO increased the disability evaluation for PTSD with anxiety disorder to 70 percent disabling effective September 10, 2014, and denied entitlement to individual employability. 

In July 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in May 2017, the Veteran indicated that he wanted to withdraw his appeal as to the issue of an increased evaluation for PTSD with anxiety disorder (referred to as anxiety by the Veteran).  

2.  Prior to the promulgation of a decision in the appeal, in May 2017, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased evaluation for PTSD with anxiety disorder, evaluated as 50 percent disabling prior to September 10, 2014, and 70 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2017, the Veteran clearly indicated that he wanted to withdraw the appeal as to an increased evaluation for PTSD with anxiety disorder, rated as 50 percent disabling prior to September 10, 2014, and 70 percent disabling thereafter, as well as to TDIU.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.








	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to an increased evaluation for PTSD with anxiety disorder, rated as 50 percent disabling prior to September 10, 2014, and 70 percent disabling thereafter, is dismissed.

The appeal as to entitlement to TDIU is dismissed.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


